Citation Nr: 1757213	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  07-32 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.

2. Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected disability.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Catherine H. Cornell, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to April 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2010, June 2013, and April 2014, the issues of entitlement to service connection for a right knee and left knee disorders, each claimed as secondary to the Veteran's service-connected bilateral pes planus, were remanded by the Board for additional development.  

In June 2010, the Board also remanded the issue of entitlement to service connection for PTSD for additional development.  In a June 2013 decision, the Board denied service connection for PTSD.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2014 memorandum decision, the Court vacated the Board's June 2013 decision denying service connection for PTSD and remanded the matter to the Board for compliance with the Court order. 

In January 2015 the Board again remanded the issues of entitlement to service connection for PTSD, and for right and left knee disorders for additional development.  The Board finds that there has been substantial compliance with the remand directives for the issue of entitlement to service connection for PTSD.  Stegall v. West, 11 Vet. App. 268 (1998).

In accordance with the January 2015 Board decision, in a March 2015 rating decision, service connection for a low back disorder, as secondary to bilateral pes planus, which had also been remanded in June 2010, June 2013, and April 2014, was granted.  Accordingly it is no longer on appeal.  

The Board also notes that in June 2009, the Veteran testified at a videoconference hearing chaired by a VLJ. A transcript of the Board hearing has been associated with the Veteran's claims file.  After the January 2015 remand, upon recertification to the Board, the Veteran did not respond to notification that the VLJ who that hearing is no longer employed by the Board and he had the right to schedule another Board hearing.  Therefore, the Board has proceeded with adjudication of his appeal.  See 38 C.F.R. § 20.707.  The case is now assigned to the undersigned.

The issues of entitlement to service connection for right and left knee disability, to include as secondary to service-connected bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no diagnosis of PTSD based on any claimed stressor or fear of military or terrorist activity the Veteran did not engage in combat with the enemy, and there is no credible evidence corroborating the Veteran's alleged in-service stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f). 

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(2).  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  These amendments pertain to claimed stressors that are related to a veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304 (f)(3).  As the Veteran's claimed stressor is a specific event he witnessed during service, these amendments are not relevant to the current claim.

The Veteran seeks entitlement to service connection for PTSD.  He contends that his PTSD is related to an in-service event where he witnessed a fellow serviceman lose his hand in a meat grinder and had to clean up afterwards. 

As the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

Treatment records dated during the pendency of the Veteran's claim show diagnoses of PTSD and depressive disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record. However, the Clemons holding does not apply in this instance, as the facts of Clemons are distinguishable from the facts of this case.  Unlike Clemons, in this case, the Veteran's depressive disorder has already been finally adjudicated by the RO.  Specifically, during the pendency of this claim, the RO denied service connection for depressive disorder in October 2006 because the evidence did not show that the disorder had onset during or was related to service or the Veteran's service-connected bilateral pes planus.  The Veteran asked for reconsideration and in November 2006, the RO confirmed and continued the denial of service connection for depressive disorder.  The Veteran did not submit a notice of disagreement and did not submit new and material evidence in support of his claim prior to the expiration of the appeal period.  Consequently, the October and November 2006 rating decisions became final.  See 38 U.S.C.A. § 7105 (2012); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2017).  Therefore, for consideration of service connection for depressive disorder, the Veteran would need to file a claim to reopen service connection for non-PTSD psychiatric disorder(s) and submit new and material evidence pertinent to the claim.  Here, the Veteran has not alleged a relationship between his depressive disorder and active service or service-connected pes planus since the November 2006 denial of service connection and has not otherwise raised the issue of whether new and material evidence has been received to reopen a claim for service connection for depressive disorder.  Accordingly, the issue of service connection for depressive disorder is not included in the current PTSD claim under Clemons.  Thus, the issue on appeal is limited to service connection for PTSD, as characterized on the first page of this decision.

Since filing his claim, the Veteran has alleged that he has PTSD as a result of witnessing the hand of a fellow Marine being cut off in a mess hall accident sometime between 1972 and 1974.  Treatment records, personal statements, and his testimony before the Board indicate that he helped treat the Marine and cleaned up the mess, including the meat grinder, which contained parts of the injured Marine's fingers.  The Veteran has not been able to remember the name of the injured Marine, but remembers that he was from Hickory, North Carolina.  The Veteran commented that he served in a flight squadron (VMAT-103) and that the injured Marine was assigned to the "H & SM-10" (base maintenance and supply squadron) at a base in Yuma, Arizona.

In this case, some treatment records, including letters from physicians, show a diagnosis of PTSD, while other treatment records do not.  For example, an October 2004 letter from a VA physician states that he was treating the Veteran for PTSD and opiate dependence.  The physician said the Veteran had reported witnessing a fellow Marine lose his hand in a meat grinder.  On the other hand, the February 2005 and April 2011 VA examination reports, among other treatment records, indicate that the Veteran did not meet the criteria for PTSD.  The April 2011 VA examiner specifically found that the Veteran met the stressor criterion for PTSD but did not meet the other criteria as he did not express re-experiencing, avoidance, or hyperarousal symptoms.  The report shows he met the criteria for opiate and Vicodin dependence, partially in remission; however, the examiner found that the drug use was not related to military service.  It is important to note that the law provides that no compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1 (n), 3.301 (2012); see also VAOPGPREC 2-97 (January 16, 1997).

Resolving reasonable doubt in the Veteran's favor, the Board finds that there is a diagnosis of PTSD based on the reported stressor.  Having so determined, the remaining primary concern is whether the Veteran's alleged stressor can be verified since he does not claim and his personnel records do not show that he served in combat or was a POW.  Further, his stressor does not stem from fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304 (f).  Accordingly, the Veteran's lay statements alone are insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates his statements.  Cohen, 10 Vet. App. 128.  Notably, the Veteran said a sergeant, W. P. III, might be able to corroborate his stressor; however, he has not submitted a statement from W. P. III for review.

The RO and AMC have attempted to verify the Veteran's claimed stressor; however, the attempts have not been successful.  A July 2007 VA Memorandum, entitled "Formal Finding on a lack of information required to verify stressful events described by the Veteran for service connection for Post Traumatic Stress Disorder" notes the RO found there was insufficient evidence to submit a request to the U.S. Army and Joint Service Records Research Center (JSRRC) for corroboration of the stressor.  The memo noted that since the Veteran was unable to name the soldier who was allegedly injured (he was only able to provide a nickname) or to supply the soldier's unit, that the claimed stressful incident could not be verified.  The Memorandum added that for the event to be researched the Veteran needed to provide the name of the injured individual (first and last name), the date of the event (within 60 days), and the individual's unit.

In June 2009, the Veteran testified as to the details of the claimed stressor.  The details of the event were consistent with prior statements.  He further testified that, again, he could not remember the injured Marine's name, but provided his nickname, hometown, and what the Veteran thought his unit was.  

In June 2010 per the Board's directives, the AMC asked the Veteran to provide additional details regarding his stressor incident, including specific dates, locations, and the names of witnesses.  The Veteran did not respond and in October 2010, the AMC asked NARA to research the accident reported by the Veteran and to provide investigative reports.  The Veteran and injured Marine's units were noted and a date range of 1972 to 1973 was provided.  A second request was sent to NARA in February 2011, which asked NARA to search records for the injured Marine's unit from March 15, 1972 to January 31, 1973, the dates the Veteran was assigned to VMAT-103.  In February 2011, NARA indicated that for most stateside units, the unit command chronologies contain little detail, relate mostly to public relations matters, and almost never document accidents or incidents as described by the Veteran. NARA found no information relevant to the AMC's inquiry.  In March 2011, the AMC made a formal finding that the available information was insufficient to send to JSRRC and/or insufficient to allow for meaningful research of the Marines Research Center and/or NARA records.  The AMC found that efforts to obtain the needed information had been exhausted and that further attempts would be futile.

In accordance with the January 2015 remand, the RO requested via a March 2015 letter, that the Veteran provided further information about his alleged in-service stressor event.  In a response dated in April 2015, the Veteran reported that he had witnessed a fellow Marine get his hand cut up in a meat grinder at MCAS Yuma, Arizona in 1973, where he was stationed.  He described that the Marine was very badly hurt and he was ordered to clean up the meat grinder which still had parts of his hand.  The Veteran reported that there were witnesses to the event, but he did not have their full names or addresses.  He also provided his unit assignment.  

In October 2015, the RO submitted a request to JSRRC to research the stressor event.  In an October 2015 response, JSRRC noted that they do not research Marine Corps records on behalf of Marine Corps veterans or Navy personnel assigned to Marine units.  JSRRC directed the request be sent to the Marine Corps Archives and Special Collections (MCASC) center.  Later that same month, the RO submitted a request to MCASC to research the stressor event.  In a November 2015 response MCASC noted they were unable to provide the unit Command Chronology for 1973 because records 1975 and earlier were at NARA.

In December 2015, the RO submitted a request to NARA to research the stressor event.  In a response received in January 2016, NARA found that an examination of the relevant period had no mention of the described stressor incident.  NARA also noted that "contemporary documentation relating to the sort of incidents described would be disposable according to military records management regulations."

In April 2016, the JSRRC issued a formal finding for a lack of information required to verify the Veteran's stressor.  The finding noted all the requests made to JSRRC, MCASC, and NARA in an effort to verify the alleged in-service stressor event.  It further noted that a review of the Veteran's DD Form 214, service personnel file, and service treatment records did not indicated the award of any combat medals or ribbons that would indicated exposure to combat stressors.  Finally, it noted that the Veteran had not provided additional evidence to verify. 

Based on the evidence of record, service connection for PTSD is not warranted.  While there is evidence that the Veteran has been diagnosed with and treated for PTSD during the pendency of his claim, the record does not include credible and persuasive supporting evidence verifying the occurrence of the Veteran's claimed in-service stressor.  As noted above, since the Veteran was not in combat or a POW, and since his stressor does not involve fear of hostile military or terrorist activity, his stressor must be corroborated by other credible sources.  While the Veteran said W. P. III might be able to corroborate his stressor, he did not provide a statement from W. P. III in support of his claim.  Further, the RO and AMC's repeated attempts to verify his stressor have been unsuccessful.  Since the Veteran's alleged stressor has not been verified, the elements required for entitlement to service connection for PTSD are not met.  As such, the claim for service connection for PTSD must be denied.  The preponderance of the evidence is against the claim and service connection for include PTSD is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

The issues of service connection for bilateral knee disability have been remanded four times to obtain medical opinions that address whether the Veteran's bilateral knee disorders were caused or aggravated by his service-connected bilateral pes planus. 

In the January 2015 remand, the Board noted that prior remands in June 2010, June 2013, and April 2014 each directed the RO to obtain medical opinions which addressed the conflicting medical evidence of record that that the Veteran's bilateral knee disorders were related to or aggravated by his service-connected pes planus.  The Board noted that a June 2012 VA examination and June 2013 and April 2014 addendum opinions did not address the conflicting evidence of record, as specified by the previous remands. 

Pursuant to the Board's January 2015 remand, a new VA examination was obtained in January 2016.  The examiner opined that the Veteran's bilateral knee disorders were less likely than not proximately due to or the result of the Veteran's service connected condition because there was "no medical evidence that bilateral knee arthritis is related to bilateral pes planus."  The examiner also stated that "there was no medical evidence of permanent aggravation [of the Veteran's] knees by his service-connected pes planus."

The Board finds this medical opinion is inadequate and fails to comply with the Board's prior remand for several reasons.  First, the examiner did not address the conflicting medical opinions of record as specifically addressed in the January 2015 remand.  Additionally, with regards to the examiner's opinions, he did not provide any rationale other than there was "no medical evidence," that the Veteran's bilateral knee disorders were related to or aggravated by his bilateral pes planus.  As such, his medical opinions lack sufficient probative value for the Board to render a decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As the opinion rendered is inadequate, the Board finds that there has not been substantial compliance with the Board's January 2015 remand and the issues must be remanded to obtain an adequate opinions.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for any knee complaints since September 2017.  After securing the necessary releases, take all appropriate action to obtain these records.

2. After the completion of the above, obtain an addendum opinion on the nature and likely etiology the Veteran's bilateral knee disabilities with examination only if deemed necessary by the provider) from the January 2016 VA examiner (or from another provider if the January 2016 examiner is unavailable).  The entire record, including this remand, should be made available to the examiner for review.  Based on the record, the examiner should provide an opinion to the following:

For both the Veteran's right and left knee disabilities, is it at least as likely as not caused or aggravated by his service-connected bilateral pes planus?  The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

In offering any opinion, the examiner must specifically address the conflicting medical evidence/opinions of record, which include both positive and negative opinions as to a secondary nexus relationship between the Veteran's claimed bilateral knee disorders and service-connected bilateral pes planus.

3. The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


